PER CURIAM.
This cause was this day called in its regular order; whereupon, on consideration of the motion filed by appellee, the Administrator of the Wage and Hour Division, United States Department of Labor, that the judgment of the United States District Court for the Southern District of Mississippi appealed from be reversed, and the cause remanded with directions to dismiss the Administrator’s application for enforcement of a subpoena duces tecum; it is ordered, adjudged and decreed by this Court that the judgment of the said District Court in this cause appealed from be, and the same is hereby, reversed; and that said cause be, and it is hereby, remanded to said District Court with directions to dismiss the Administrator’s application for enforcement of the subpoena duces tecum.